MANDATE
                 Case
              Case     20-3142, Document
                   1:20-cv-05770-JMF     28, 01/13/2021,
                                      Document           3012339,
                                                 183 Filed        Page1
                                                           01/13/21 Pageof 11 of 1
                                                                                 N.Y.S.D. Case #
                                                                                 20-cv-5770(JMF)

                           UNITED STATES COURT OF APPEALS
                                      FOR THE
                                   SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     13th day of January, two thousand twenty-one.

     ________________________________
                                                       ORDER
      State of New York, et al.,
                                                       Docket No. 20-3142
                   Plaintiff - Appellees,                                                       Jan 13 2021


      v.


      Donald J. Trump, United States Department
      of Commerce, Wilbur L. Ross, United States
      Census Bureau, Steven Dillingham, in his
      official capacity as Director of the United
      States Census Bureau,

                Defendants - Appellants.
      ________________________________

            Appellants move to voluntarily dismiss this appeal.

            IT IS HEREBY ORDERED that the motion is GRANTED.


                                                         For the Court:

                                                         Catherine O’Hagan Wolfe,
                                                         Clerk of Court




MANDATE ISSUED ON 01/13/2021
